PER CURIAM:
Kris Sarayn Kollyns appeals the district court’s judgment adopting in part the magistrate judge’s reports and recommendations, granting summary judgment to the Appellees and dismissing his civil rights complaint. We have reviewed the record and the district court’s orders and affirm for the reasons cited by the district court. See Kollyns v. Hughes, No. 3:05-cv-00090-JFA, 2006 WL 2716407 (D.S.C. Sept. 22, 2006; 2007 WL 2363760 Aug. 16, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.